In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1784 
FLAVIANO VICTORIA‐FAUSTINO, 
                                                           Petitioner, 

                                  v. 

JEFFERSON B. SESSIONS III,  
Attorney General of the United States, 
                                                          Respondent. 
                     ____________________ 
                Petition for Review of an Order of the 
                   Board of Immigration Appeals.  
                           No. A208‐506‐162 
                     ____________________ 

 ARGUED JANUARY 19, 2017 — DECIDED DATE AUGUST 1, 2017  
                ____________________ 

   Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  During  a  traffic  stop,  Flaviano 
Victoria‐Faustino provided the police with a false identity. As 
a result, he ultimately served a term of two years’ imprison‐
ment for obstruction of justice in violation of 720 ILL.  COMP. 
STAT. 5/31‐4. Fifteen years later, in 2015, he was arrested again. 
This time for driving while under the influence of alcohol. Be‐
2                                                      No. 16‐1784 

cause  Victoria‐Faustino  is  a  Mexican  national  who  had  re‐
sided  in  this  country  without  authorization  for  almost  24 
years  at  the  time,  the  Department  of  Homeland  Security 
(“DHS”)  initiated  removal  proceedings.  These  proceedings 
were based upon his 2000 conviction for providing false in‐
formation  to  the  police,  which  DHS  determined  constituted 
an aggravated felony under the Immigration and Nationality 
Act  (“INA”)  such  that  he  was  subject  to  expedited  removal 
procedures. 
    Victoria‐Faustino was notified of DHS’s decision to initiate 
removal proceedings when he received a Notice of Intent to 
Issue  a  Final Administrative  Removal  Order  (“Notice  of  In‐
tent”). Although he indicated that he wished to contest and/or 
to request withholding of removal, he did so based upon his 
fear of persecution and torture upon removal to Mexico. He 
never challenged DHS’s determination that he was removable 
based upon his 2000 Illinois conviction. Based upon the boxes 
he checked on the Notice of Intent, he was interviewed by an 
Asylum Officer, who determined that while Victoria‐Faustino 
was  credible,  he  had  not established that  he  was entitled to 
asylum.  
    On appeal, Victoria‐Faustino argues that his 2000 Illinois 
conviction for obstruction of justice does not constitute an ag‐
gravated felony under the INA. Because the conviction is not 
an  aggravated  felony,  he  contends  that  he  was  improperly 
placed  in  expedited  removal  proceedings.  The  government, 
however, asserts that we lack jurisdiction to consider any of 
the  arguments  in  Victoria‐Faustino’s  petition  as  he  failed  to 
file a response to the Notice of Intent. 
No. 16‐1784                                                           3

    While  the  government  is  correct  that  the  INA  generally 
strips us of jurisdiction to consider an appeal of a Final Ad‐
ministrative Removal Order (“FARO”), we retain jurisdiction 
to determine whether the underlying conviction upon which 
the  FARO  is  based  is  an  aggravated  felony.  Therefore,  alt‐
hough Victoria‐Faustino failed to respond to the Notice of In‐
tent, we may still consider his arguments that his underlying 
conviction does not constitute an aggravated felony. Because 
we  find  that  Victoria‐Faustino’s  2000  conviction  was  not 
properly classified as an aggravated felony, we grant the peti‐
tion for review and remand to the Board of Immigration Ap‐
peals for further proceedings.  
                       I. BACKGROUND 
     Flaviano Victoria‐Faustino is a Mexican national who en‐
tered this country illegally in 1991. He is the father of five chil‐
dren, all of whom live in this country and are United States 
citizens. Although he returned to Mexico to visit his family in 
1999, he re‐entered this country illegally once more in January 
of  2000.  Since  that  time  he  has  resided  in  the  United  States 
without ever obtaining legal authorization to do so. 
    Victoria‐Faustino  has  had  a  handful  of  interactions  with 
law enforcement. Central to this appeal is a 2000 traffic stop, 
during which he provided his brother’s name to police offic‐
ers in lieu of his own. For this, he was indicted for and ulti‐
mately pled guilty to obstruction of justice, in violation of 720 
ILL.  COMP.  STAT.  5/31‐4.  As  a  result,  he  was  originally  sen‐
tenced to 30 days’ of imprisonment followed by two years’ of 
probation. But, after two probation violations, he was resen‐
tenced to two years’ of imprisonment.  
4                                                      No. 16‐1784 

    Almost fifteen years after this incident, the government in‐
itiated  removal  proceedings  after  Victoria‐Faustino  was  ar‐
rested for driving under the influence of alcohol. He was sen‐
tenced to 180 days’ imprisonment. On January 25, 2016, DHS 
issued a Notice of Intent pursuant to 8 U.S.C. § 1228(b). DHS 
concluded  that  Victoria‐Faustino’s  2000  conviction  for  ob‐
struction  of  justice  constituted  an  aggravated  felony  as  de‐
fined by 8 U.S.C. § 1101(a)(43)(S).  
    The Notice of Intent was personally served upon Victoria‐
Faustino, who refused to sign or acknowledge its receipt. At 
the time, he was not represented by counsel, but he checked a 
box on the form indicating his desire to “Contest and/or Re‐
quest Withholding of Removal.” He expressed that he feared 
persecution and torture upon his return to Mexico. On Febru‐
ary 12, 2016, DHS issued a FARO, which was served upon Vic‐
toria‐Faustino on February 16, 2016.  
    Because Victoria‐Faustino indicated in response to the No‐
tice of Intent that he feared persecution and torture, he was 
interviewed by an Asylum Officer. Although at the outset of 
the  interview  Victoria‐Faustino  stated  that  he  had  obtained 
counsel, he did not have a phone number to reach his attor‐
ney. Nonetheless, he agreed to continue the interview unrep‐
resented. During the interview, Victoria‐Faustino stated that 
in  1995,  he  was  confronted  by  a  man  named  Andres  who 
threatened  to  kill  him  because  of  his  involvement  with  a 
woman with whom Andres had also had a relationship. An‐
dres  displayed  a  rifle  and  told  Victoria‐Faustino  that  he  in‐
tended to kill him. Andres, however, noted that he would not 
kill him in the United States, but rather would do so in Mex‐
ico,  where  he  could  “get  away”  with  it.  When  Victoria‐
Faustino  returned  to  Mexico  in  1999,  he  heard  that  Andres 
No. 16‐1784                                                       5

continued to speak of retribution. While he believed that An‐
dres worked to help people cross the United States’ border il‐
legally, he did not believe that he was affiliated with a cartel 
or gang.  
    Based upon this interview, the Asylum Officer concluded 
that  while  Victoria‐Faustino was  credible, he had not  estab‐
lished that he had experienced past persecution or was at risk 
of future persecution upon removal to Mexico. Nor had Vic‐
toria‐Faustino suffered torture while in Mexico. Therefore, his 
application  for  asylum  was  denied.  Victoria‐Faustino  ap‐
pealed the Asylum Officer’s findings. On March 21, 2016, an 
Immigration Judge upheld the Officer’s determination that he 
was not eligible for asylum. This appeal followed. 
                         II. ANALYSIS 
    As  a  threshold  matter,  we  must  determine  whether  we 
have jurisdiction to address the merits of this petition. Section 
1252(d) provides that a court may only review a final order of 
removal if the alien has exhausted all administrative remedies 
available as of right. 8 U.S.C. § 1252(d). Further, the INA strips 
the judiciary of the authority to review “any final order of re‐
moval against an alien who is removable by reason of having 
committed”  an  aggravated  felony.  See  8  U.S.C. 
§§  1252(a)(2)(C), 1227(a)(2)(A)(iii); see also Gattem v. Gonzales, 
412 F.3d 758, 762 (7th Cir. 2005) (“The INA … strips the judi‐
ciary of authority to review any final order of removal against 
an alien who is removable by reason of having committed an 
aggravated felony.”). Therefore, relying upon Fonseca‐Sanchez 
v. Gonzales, 484 F.3d 439 (7th Cir. 2007), the government argues 
that the petitioner’s failure to respond to the Notice of Intent 
6                                                        No. 16‐1784 

deprives us of jurisdiction to consider his arguments on ap‐
peal. We review jurisdictional and legal issues raised de novo. 
See id at 443. 
    In  Fonseca‐Sanchez,  the  petitioner  had  a  criminal  history 
that included convictions for retail theft, shoplifting, and con‐
tributing to the delinquency of a minor. DHS issued a Notice 
of Intent, to which the petitioner failed to respond. We found 
that this  deprived  us of jurisdiction to consider her petition 
for review of the Citizen and Immigration Service’s denial of 
a U‐Visa. Id. at 444. But, in Fonseca‐Sanchez, the petitioner did 
not  challenge  whether  she  was  removable  based  upon  her 
criminal  convictions.  Id.  at  443.  This  key  distinction  is  what 
renders Fonseca‐Sanchez inapplicable to the present case. 
     Rather,  Victoria‐Faustino’s  petition  is  more  analogous  to 
Eke  v.  Mukasey,  512  F.3d  372  (7th  Cir.  2008),  where  the  peti‐
tioner, like Victoria‐Faustino, failed to seek independent judi‐
cial review of the FARO within the allotted time. Instead, the 
Eke petitioner was referred for a credible‐fear interview to de‐
termine whether his fear of future persecution upon removal 
to Nigeria had any merit. The petitioner filed a timely petition 
for review of the BIA’s final decision denying him asylum. We 
concluded that this allowed us to review his claims that his 
convictions did not classify as aggravated felonies under the 
INA. In doing so, we stated, “we retain jurisdiction to deter‐
mine  whether  we  have  jurisdiction—that  is  to  determine 
whether  an  alien’s  criminal  conviction  is  indeed  an  ‘aggra‐
vated felony,’ under the INA … .” Id. at 378 (quoting Lara‐Ruiz 
v. I.N.S., 241 F.3d 934, 939 (7th Cir. 2001)) (internal quotation 
marks omitted). 
No. 16‐1784                                                                      7

     While  here,  Victoria‐Faustino  failed  to  file  a  response  to 
the Notice of Intent and refused to sign the form, he did indi‐
cate that he wished to contest withholding. Because he indi‐
cated that he feared persecution upon removal, a reasonable 
fear determination interview was conducted, like in Eke. Alt‐
hough Victoria‐Faustino failed to file a timely response to the 
Notice of Intent, Eke makes clear that we retain jurisdiction to 
determine whether the petitioner is properly within the expe‐
dited proceedings contemplated by Section 238(b) of the INA, 
i.e.,  whether  he  or  she  has  been  convicted  of  an  aggravated 
felony as defined by the INA.1 Id.; see also Issaq v. Holder, 617 
F.3d 962, 966–97 (7th Cir. 2010) (“Notwithstanding the super‐
ficially absolute nature of [§ 1252(a)(2)(c)] ... we have decided 
that it still permits us to decide whether the person before the 
court  is  the  one  who  committed  the  crime,  and  whether  the 
crime was properly characterized as an aggravated felony.”) (em‐
phasis added); Lopez v. Lynch, 810 F.3d 484, 488 (7th Cir. 2016) 
(“Since we review de novo whether an alien was convicted of 
an aggravated felony, it is irrelevant to our analysis that the 



                                                 
     1  The  dissent  contends  that  “straightforward  exhaustion  principles 

should dispose of this case.” Dissent at 14. But, as the dissent concedes, 
we have on a number of occasions stated that the exhaustion requirement 
is not a “jurisdictional rule in the strict sense that the Supreme Court has 
emphasized  that  we  follow.”  Id.  (citing  Issaq,  617  F.3d  at  968).  Rather, 
“[b]ecause the rule is non‐jurisdictional, it is subject to waiver, forfeiture, 
and other discretionary considerations.” Arobelidze v. Holder, 653 F.3d 513, 517 
(7th Cir. 2011) (emphasis added). As the exhaustion requirement is not a 
jurisdictional rule and because we have been clear that we continue to re‐
tain the right to determine whether an individual is properly within the 
expedited proceedings, we must entertain Victoria‐Faustino’s arguments 
on appeal even though he did not raise them to the Board.  
8                                                               No. 16‐1784 

BIAʹs opinion addressed the issue without definitively ruling 
on the matter.”).2  
    And, although the dissent contends that this would open 
the  door  for  any  legal  challenge  that  was  not  raised  to  the 
Board to be heard on appeal, we disagree. Our holding today 
is narrow: the INA does not deprive an appellate court of ju‐
risdiction to consider whether or not a petitioner is properly 
within the expedited proceedings. 
                  A. Illinois Conviction is Not an Aggravated Fel‐
                     ony  
     The  INA  provides  that  any  alien  convicted  of  an  aggra‐
vated  felony  at  any  point  after  admission  into  the  United 
States is deportable. 8 U.S.C. § 1227(a)(2)(A)(iii). The Act ren‐
ders an alien removable based on the nature of his conviction, 
not based upon his actual conduct. Esquivel‐Quintana v. Ses‐
sions, 137 S. Ct. 1562, 1567 (2017). Under the INA, an alien who 
is  convicted  of  an  aggravated  felony  “shall  be  conclusively 
presumed to be deportable from the United States.” 8 U.S.C. 
§  1228(c).  Section  238(b)  of  the  INA  permits  a  final  removal 
order to issue without a hearing. Id. § 1228(b)(4). These expe‐
dited removal proceedings commence when formal notice is 
served on the alien. Id.; see also 8 C.F.R. §  238.1(b)(2)(i) (“Re‐
moval proceedings under section 238(b) of the Act shall com‐
mence upon personal service of the Notice of Intent upon the 

                                                 
      2 The same is not true of Victoria‐Faustino’s two legal arguments that 

DHS lacks jurisdiction to issue removal orders and that the Department of 
Justice’s regulations implementing 8 U.S.C. § 1228(b) are ultra vires acts. 
Because these claims were never presented to the administrative agency 
below,  they  were  not  exhausted  and,  therefore,  are  not  properly  before 
this court. 
No. 16‐1784                                                                     9

alien … .”); Eke, 512 F.3d at 376–77 (describing expedited re‐
moval proceedings under the INA). 
    While the INA does not define the term “aggravated fel‐
ony,” it does provide a list of criminal offenses that qualify as 
such. See 8 U.S.C. § 1101(a)(43). One such qualifying offense is 
“an offense relating to obstruction of justice, perjury or sub‐
ordination  of perjury, or  bribery of a  witness, for  which the 
term  of  imprisonment  is  at  least  one  year  …  .”  Id. 
§  1101(a)(43)(S). Our review of whether the petitioner com‐
mitted an aggravated felony, and as such was properly in the 
expedited proceedings, is de novo. Lopez, 810 F.3d at 488 (citing 
Eke, 512 F.3d at 378). 
    DHS concluded that Victoria‐Faustino was subject to ex‐
pedited  removal  proceedings  based  upon  his  2000  Illinois 
conviction for obstruction of justice pursuant to 720 ILL. COMP. 
STAT. 5/31‐4.3 On appeal, Victoria‐Faustino contends, for the 
first  time,  that  this  conviction  does  not  constitute  an  aggra‐
vated felony, as defined by 8 U.S.C. § 1101(a)(43)(S). The Illi‐
nois statute under which he was convicted states, in pertinent 
part,  that  “[a]  person  obstructs  justice  when,  with  intent  to 
prevent the apprehension or obstruct the prosecution or de‐
fense of any  person,  he or  she knowingly  … furnishes false 
information.” 720 ILL. COMP. STAT. 5/31‐4.  
    To determine whether this provision of Illinois law consti‐
tutes the aggravated felony of obstruction of justice under the 
INA, we must engage in what has been coined the “categori‐
cal  approach.”  See  Esquivel‐Quintana,  137  S.  Ct.  at  1567–68. 
                                                 
     3  The  Notice  of  Intent  incorrectly  states  that  Victoria‐Faustino  was 

convicted on June 17, 2003. The petitioner concedes that he was not preju‐
diced by this error.  
10                                                       No. 16‐1784 

This requires us to look at the statute of conviction, and not 
the specific facts underlying it, to determine whether the stat‐
ute “categorically fits within the generic federal definition of 
the  corresponding  aggravated  felony.”  Id.  at  1563  (quoting 
Moncrieffe v. Holder, 569 U.S. 184, 190 (2013)) (internal quota‐
tion marks omitted). “Generic” means that the offense “must 
be  viewed  in  the  abstract,  to  see  whether  the  state  statute 
shares  the  nature  of  the  federal offense  … .”  Moncrieffe,  569 
U.S. at 190. To do so, we must presume that the state convic‐
tion “rested upon ... the least of th[e] acts criminalized by the 
statute, and then we determine whether that conduct would 
fall within the federal definition of the crime.” Esquivel‐Quin‐
tana,  137 S.  Ct. at  1568 (quoting Johnson v. United States, 556 
U.S. 133, 137 (2010)) (internal quotation marks omitted).  
     Unlike  other  crimes  enumerated  as  aggravated  felonies, 
this provision does not equate a crime relating to the obstruc‐
tion  of  justice  to  a  particular  federal  crime.  Cf.  8  U.S.C. 
§  1101(a)(43)(B) (an “‘aggravated felony’ means … illicit traf‐
ficking in a controlled substance (as defined in section 802 of 
Title 21), including a drug trafficking crime (as defined in sec‐
tion 924(c) of Title 18)”). Rather, it merely states that an “ag‐
gravated felony means … an offense relating to obstruction of 
justice, perjury or subornation of perjury, or bribery of a wit‐
ness, for which the term of imprisonment is at least one year.” 
Id.  §  1101(a)(43)(S).  The  petitioner  seems  to  argue  that  this 
provision  is  ambiguous  and,  that  we  should  provide  defer‐
ence  to  the  Board’s  interpretation  of  the  phrase,  a  point  the 
government concedes. It is our practice to give deference to 
the  Board’s  reasonable  interpretation  of  what  constitutes  an 
No. 16‐1784                                                               11

aggravated  felony  under  the  INA.4  Negrete‐Rodriguez  v. 
Mukasey, 518 F.3d 497, 501 (7th Cir. 2008) (”Ordinarily, we re‐
view de novo the classification of an offense as an aggravated 
felony, giving deference to the [Boardʹs] reasonable interpre‐
tation of the INA.”) (quoting Sharashidze v. Gonzales, 480 F.3d 
566,  568  n.4  (7th  Cir.  2007))  (internal  quotation  marks  omit‐
ted);  but  see  Denis  v.  Att’y  Gen.  of  U.S.,  633  F.3d  201  (3d  Cir. 
2011) (finding that the phrase “relating to obstruction of jus‐
tice” is unambiguous, rendering deference inappropriate). 
    Yet, the parties dispute how the Board has interpreted the 
phrase.  Victoria‐Faustino  contends  that  we  must  rely  upon 
the Board’s decision in In re Espinoza‐Gonzalez, 22 I. & N. Dec. 
889 (B.I.A. 1999) (en banc). There, the Board noted that for a 
crime to relate to the “obstruction of justice,” it must “have as 
an element interference with the proceedings of a tribunal or 
require an intent to harm or retaliate against others who co‐
operate in the process of justice or might otherwise so coop‐
erate.”  Id. at  892.  Victoria‐Faustino  asserts  that  this  contem‐
plates  the  existence  of  an  ongoing  proceeding.  The  govern‐
ment, however, asks us to rely upon the Board’s decision in In 
re Valenzuela Gallardo, 25 I. & N. Dec. 838, 841 (BIA 2012). 
    In In re Valenzuela Gallardo, the Board clarified that the ex‐
istence of an ongoing proceeding is not an essential element 
of an “offense relating to the obstruction of justice.” 25 I. & N. 
Dec. 838, 841 (BIA 2012). Therefore, the Board noted that there 
                                                 
     4 The dissent contends that we should engage in our own review of 

the statute’s language. But, in doing so, it fails to address our prior prece‐
dent that dictates that we give deference to the Board’s interpretation of 
what constitutes an aggravated felony under the INA. Nor does the dis‐
sent engage in the categorical approach mandated by Esquivel‐Quintana, 
137 S. Ct. at 1567–68. 
12                                                      No. 16‐1784 

are crimes that relate to the obstruction of justice that crimi‐
nalize  conduct  “that  significantly  precedes  the  onset  of  any 
official  proceeding,  even  of  an  investigative  nature.”  Id.  at 
842–43. After the Board  concluded  that  the petitioner’s con‐
viction  was  an  aggravated  felony,  he  appealed  to  the  Ninth 
Circuit. 
     On appeal, the Ninth Circuit concluded that although the 
Board is entitled to deference to its definition of “relating to 
obstruction of justice,” it could not defer to the definition as 
articulated in In re Valenzuela Gallardo. See Valenzuela Gallardo 
v. Lynch, 818 F.3d 808, 822 (9th Cir. 2016). The court found that 
the new interpretation  of the phrase raised “grave constitu‐
tional concerns because it uses an amorphous phrase ‘process 
of  justice’—without  telling  us  what  that  phrase  means.”  Id. 
Therefore,  the  court  granted  the  petition  for  review  and  re‐
manded it to the Board for further proceedings. Id. at 825. But, 
the court did note that it did “not hold … that ‘ongoing pro‐
ceedings’ is the only permissible anchor for the ‘process of jus‐
tice.’” Id. at 820. 
    In light of the Ninth Circuit’s decision to remand the peti‐
tion to the Board for further proceedings, we will not defer to 
the In re Valenzuela Gallardo articulation of what constitutes a 
crime relating to the obstruction of justice under the INA. See 
Cruz v. Sessions, No. 15‐60857, 2017 WL 2115209, at *1 (5th Cir. 
May  12,  2017)  (remanding  petition  to  the  Board  for  further 
proceedings  because  the  Board  relied  on  “the  now‐vacated 
Valenzuela  Gallardo  decision  …  .”)  (unpub.).  This  leaves  us 
with  the  definition  as  articulated  in  In  re  Espinoza‐Gonzalez. 
Because  the  Illinois  statute  under  which  Victoria‐Faustino 
was convicted does not require interference with the proceed‐
No. 16‐1784                                                       13

ings of a tribunal, it cannot be said that the statute categori‐
cally  fits  within  the  meaning  of  the  INA’s  definition  of  ob‐
struction of justice. Therefore, we must remand this petition 
to the Board for further proceedings. We caution that we do 
not, and need not, determine at this juncture whether Victo‐
ria‐Faustino is removable under the INA. Rather, we hold that 
Victoria‐Faustino was improperly placed in the expedited re‐
moval  proceedings  based  upon  his  2000  Illinois  conviction 
under 720 ILL. COMP. STAT. 5/31‐4. 
                       III. CONCLUSION 
    The petitioner’s petition for review is GRANTED and the pe‐
tition is REMANDED for further proceedings. 
    
14                                                               No. 16‐1784 

    MANION, Circuit Judge, dissenting. Petitioner Flaviano Vic‐
toria‐Faustino entered the United States illegally in 1991.  In 
2000, he was convicted of obstruction of justice in Illinois after 
he  told  a  police  officer  during  a  traffic  stop  that  he  was  his 
brother. After he was arrested again in 2015, the Department 
of  Homeland  Security  initiated  expedited  removal  proceed‐
ings  against  him  based  on  the  2000  conviction.  For  the  first 
time in this petition, Victoria‐Faustino argues that his obstruc‐
tion of justice conviction doesn’t qualify as an aggravated fel‐
ony that would permit expedited removal. Because he failed 
to raise that argument to the agency, and failed to respond to 
the Department’s Notice of Intent to Issue a Final Administra‐
tive Removal Order, he did not exhaust his available admin‐
istrative remedies. Therefore, we lack jurisdiction to hear his 
petition and should dismiss it on that ground. And even if I 
were to find that we had jurisdiction, I would conclude that 
Victoria‐Faustino’s 2000 conviction qualifies as an aggravated 
felony and thus deny his petition on that basis. I respectfully 
dissent. 
                              I. JURISDICTION 
    Straightforward  exhaustion  principles  should  dispose  of 
this case. Congress has told us that we may only review a final 
order of removal once “the alien has exhausted all adminis‐
trative  remedies  available  to  the  alien  as  of  right.”  8  U.S.C. 
§ 1252(d)(1). While it is true that the exhaustion requirement 
is not “a jurisdictional rule in the strict sense that the Supreme 
Court  has  emphasized  we  must  follow,”  Issaq  v.  Holder,  617 
F.3d  962,  968  (7th  Cir.  2010),1  it  nevertheless  “usually  fore‐
closes a petitioner from raising an issue in federal court that 
                                                     
      1 The court says that we must entertain Victoria‐Faustino’s petition be‐

cause  the  exhaustion  requirement  is  not  strictly  speaking  jurisdictional. 
No. 16‐1784                                                                      15 

was not raised before the immigration tribunal,” Arobelidze v. 
Holder, 653 F.3d 513, 517 (7th Cir. 2011). Indeed, we have thus 
far  recognized  only  two  concrete  exceptions  to  the  rule:  (1) 
where the government has waived or forfeited the exhaustion 
argument; and (2) where the agency has raised and discussed 
the issue on its own. Id.  
    Neither exception applies here, as the government has ar‐
gued exhaustion and the proceedings below never addressed 
whether  Victoria‐Faustino’s  2000  conviction  was  properly 
classified as an aggravated felony. While we may also excuse 
failure  to  exhaust  for  “other  discretionary  reasons,”  Duarte‐
Salagosa  v. Holder, 775  F.3d 841,  846 (7th Cir. 2014), we have 
never  described  what  those  reasons  might  be.  More  im‐
portantly, the exceptions that do exist are either procedural or 
directly  related  to  the  purposes  of  the  exhaustion  require‐
ment, which serves to give the immigration tribunals the first 
crack at addressing an argument and to give us reasoning to 
review. See Arobelidze, 653 F.3d at 517. Thus, it would be a mis‐
take to create an open‐ended catch‐all exception that is neither 

                                                     
Maj. Op. at 7 n.1. But that does not follow. Even though we may entertain 
unexhausted  petitions  in  certain  instances,  this  case  is  not  one  of  them. 
The  court  does  not  explain  what  sort  of  discretionary  considerations 
should permit us to waive the requirement, and I can think of none that 
would be present here. Thus, the general rule should apply. 
     Moreover, the court’s citation of Issaq for the proposition that “[n]ot‐
withstanding  the  superficially  absolute  nature  of  [§  1252(a)(2)(C)],”  we 
may decide the aggravated felony question, is inapposite. As I explain be‐
low, I agree that Section 1252(a)(2)(C) is not absolute; it is limited by the 
questions‐of‐law exception of Section 1252(a)(2)(D). But this case involves 
the independent exhaustion provision of Section 1252(d)(1), not the gen‐
eral  jurisdiction‐stripping  statute  and  exception  at  issue  in  Issaq.  We 
should simply apply the exhaustion requirement. 
16                                                       No. 16‐1784 

procedural  nor  related  to  the  purposes  of  exhaustion.  Cf. 
Banks v. Chi. Bd. of Educ., 750 F.3d 663, 668 (7th Cir. 2014) (dis‐
cussing the “narrow operation” of the catch‐all provision of 
Fed.  R.  Civ.  P.  60(b),  which  provides  relief  from  final  judg‐
ments “for any other reason that justifies relief”). There are no 
extraordinary circumstances present here that would justify 
creating  such  an  exception.  Cf.  id.  This  is  an  ordinary  case 
wherein the petitioner has failed to preserve an argument for 
appeal. Section 1252(d)(1) thus prohibits us from considering 
Victoria‐Faustino’s petition. 
    If that weren’t enough, we held in Fonseca‐Sanchez v. Gon‐
zales, 484 F.3d 439 (7th Cir. 2007), that failure to respond to a 
Notice of Intent deprived us of jurisdiction to hear a petition 
for review. In that case, the petitioner also failed to respond to 
a Notice of Intent (as here, issued on the ground that the peti‐
tioner had committed an aggravated felony). However, nine 
days  after  Immigration  and  Customs  Enforcement  (ICE)  is‐
sued  a  Final  Administrative  Removal  Order,  the  petitioner 
sought  interim  relief  from  the  Citizenship  and  Immigration 
Service  (CIS)  under  the  “U”  visa  statute  and  requested  that 
ICE stay her removal. Two days before she received a denial 
from CIS, she filed a petition for review in this court, challeng‐
ing the removal order. We dismissed the petition for lack of 
jurisdiction on the ground that she had not raised her “U” visa 
claim in a response to the Notice of Intent. Id. at 444. We held 
that the petitioner had to make that claim in the response even 
though ICE had no authority to grant the “U” visa relief, be‐
cause it could have stayed her removal or declined to issue a 
final removal order. Id. In short, the failure to raise a particular 
claim in a response to a Notice of Intent deprived us of power 
to adjudicate that claim. The same should be true here. 
No. 16‐1784                                                         17 

    The  court  tries  to  distinguish  Fonseca‐Sanchez  on  the 
ground that the petitioner in that case never argued that his 
conviction wasn’t an aggravated felony, but that is irrelevant. 
The  court  concludes  otherwise  by  mixing  two  independent 
jurisdictional  statutes:  (1)  the  statute  stripping  the  federal 
courts of jurisdiction to review final orders of removal except 
for “constitutional claims or questions of law raised upon a 
petition for review,” 8 U.S.C. § 1252(a)(2)(C)–(D); and (2) the 
exhaustion  requirement,  8  U.S.C.  §  1252(d)(1).  In  effect,  the 
court  says  that  we  have  jurisdiction  here  because  Victoria‐
Faustino  presents  a  question  of  law,  without  regard  to 
whether he has properly presented that question by first ex‐
hausting  his  administrative  remedies.  That  is  incorrect. 
Properly  understood,  the  exhaustion  requirement  is  a  sepa‐
rate  jurisdictional  limitation  that  limits  our  power  to  hear 
even challenges that raise questions of law. 
    A look at the statutory language should suffice to demon‐
strate  this.  Section  1252(a)(2)(C)  is  a  jurisdiction‐stripping 
statute—it deprives us of power to “review any final order of 
removal against an alien who is removable by reason of hav‐
ing committed a criminal offense covered in section 1182(a)(2) 
or  1227(a)(2)(A)(iii),  (B),  (C),  or  (D)  of  [Title  8].”  Section 
1227(a)(2)(A)(iii) covers the class of aggravated felonies, so or‐
dinarily we would lack jurisdiction to review a challenge to a 
final  removal  order  on  these  grounds.  However,  8  U.S.C. 
§ 1252(a)(2)(D)  contains  an  exception  for  “constitutional 
claims or questions of law” raised in a petition. So, standing 
alone,  Section  1252(a)(2)(D)  would  permit  us  to  decide  the 
question presented here.  
    But that subsection doesn’t stand alone; it is further lim‐
ited  by  Section  1252(d)(1).  That  provision  says  that,  even 
18                                                                 No. 16‐1784 

among the limited class of challenges to final removal orders 
that we may generally entertain (ones that present questions 
of law), we still may not hear a petition unless the petitioner 
has exhausted all available administrative remedies. Thus, the 
statutory scheme limits our jurisdiction in these cases to ques‐
tions of law that have been properly presented to the agency. 
While Victoria‐Faustino’s petition presents a question of law, 
his  argument  was  not  properly  presented  below,  so  we  still 
lack jurisdiction. 
    It would make little sense otherwise. If the “questions of 
law” exception to the jurisdiction‐stripping statute overrides 
the exhaustion requirement, then the latter would be mean‐
ingless. After all, the requirement only applies to reviews of 
final orders of removal, and we only have jurisdiction to con‐
duct such reviews if the petitioner presents a question of law. 
So every challenge to a final order of removal that we can en‐
tertain  will  necessarily  present  a  question  of  law  (or  we 
wouldn’t have jurisdiction in the first place). Thus, under the 
court’s  reasoning,  the  exhaustion  requirement  would  never 
apply.2 We don’t generally read entire subsections of statutes 
out  of  existence,  and  we  shouldn’t  do  so  here.  See  Corley  v. 
United States, 556 U.S. 303, 314 (2009) (“one of the most basic 
                                                       
      2 The court claims that its holding is narrow, referring only to juris‐

diction over challenges to placement in expedited removal. But I do not 
see  how  that can  be  true. This  petition is a  challenge  to  a  final  removal 
order, and the court’s reasoning necessarily applies to all challenges to fi‐
nal  removal  orders.  As  I  explain  above,  we  have  limited  jurisdiction  to 
consider such petitions anyway. But the court’s holding makes it so that 
any presentation of a question of law will override the exhaustion require‐
ment of Section 1252(d)(1). In any case, the court’s holding will permit us 
to consider many more unexhausted arguments in immigration petitions 
in the future. 
No. 16‐1784                                                                 19 

interpretive canons” is that a statute should be construed “so 
that no part will be inoperative or superfluous, void or insig‐
nificant” (internal quotation marks omitted)). 
     The court is also incorrect that Eke v. Mukasey, 512 F.3d 372 
(7th Cir. 2008), dictates a different result. As our sister circuit 
observed, “[i]n Eke, the court failed to mention, let alone cite, 
the  exhaustion  provision.”  Malu  v.  U.S.  Att’y  Gen.,  764  F.3d 
1282, 1288 (11th Cir. 2014). Eke shouldn’t be considered bind‐
ing  authority  on  a  statute  which  it  did  not  cite.3  Moreover, 
even if Eke were an exhaustion case, it would be distinguish‐
able for two reasons. First, the government’s concession that 
we had  jurisdiction  in  that case is enough under our  prece‐
dents  to  waive  the  exhaustion  requirement.  And  second,  to 
the  extent  the  Eke  court  considered  exhaustion  principles  at 
all, it arguably concluded that the petitioner had done enough 
to  exhaust  his  remedies  below.  See  Eke,  512  F.3d  at  378  (the 
court was “satisfied that Eke has been trying to raise the ar‐
gument that his convictions, for various reasons, should not 
automatically lead to his removal”). In my view, Eke is inap‐
posite and this case is governed by general principles of ex‐
haustion of remedies.4 


                                                     
    3 Moreover, in the nine years since Eke was decided, we have never 

cited it for the proposition that a petitioner may avoid the exhaustion re‐
quirement  by  presenting  a  question  of  law  in  his  petition.  One  would 
think that if such a rule existed, we would have discovered it before today. 
    4 To the extent Eke does stand for the proposition that we have juris‐

diction to decide any legal challenge in a petition without regard to ex‐
haustion, I believe that it was wrongly decided for the reasons stated by 
the Eleventh Circuit in Malu, 764 F.3d at 1288, and the Eighth Circuit in 
Escoto‐Castillo v. Napolitano, 658 F.3d 864, 866 (8th Cir. 2011).  
20                                                        No. 16‐1784 

   In summary, I would conclude that we lack jurisdiction be‐
cause  Victoria‐Faustino  failed  to  exhaust  his  administrative 
remedies and none of the recognized exceptions to exhaustion 
applies.  He  cannot  avoid  the  exhaustion  requirement  by 
simply presenting a question of law in his petition. Therefore, 
we should dismiss the petition. 
                              II. MERITS 
    Although  I  believe  we  lack  jurisdiction,  I  will  respond 
briefly  to  the  court’s  argument  that  Victoria‐Faustino’s  2000 
conviction  was  not  properly  classified  as  an  aggravated  fel‐
ony. The relevant definitional subsection says that an aggra‐
vated  felony  includes  “an  offense  relating  to  obstruction  of 
justice.” 8 U.S.C. § 1101(a)(43)(S). The Supreme Court has told 
us that the ordinary meaning of “relating to” “is a broad one,” 
meaning “to stand in some relation; to have bearing or con‐
cern; to pertain; refer; to  bring into association with or  con‐
nection  with.”  Morales  v.  Trans  World  Airlines,  Inc.,  504  U.S. 
374, 383 (1992) (quoting Black’s Law Dictionary 1158 (5th ed. 
1979)). And, since the statute lacks a definition of “obstruction 
of justice,” we use the common definition: “Interference with 
the  orderly  administration  of  law  and  justice,  as  by  giving 
false information to or withholding evidence from a police of‐
ficer or prosecutor ... .” Black’s Law Dictionary 1105 (7th ed. 
1999). 
    The Illinois obstruction of justice statute under which Vic‐
toria‐Faustino  was  convicted  provides  that  “[a]  person  ob‐
structs justice when, with intent to prevent the apprehension 
or obstruct the prosecution or defense of any person, he or she 
knowingly  …  furnishes  false  information.”  720  Ill.  Comp. 
Stat. 5/31‐4. The definition of obstruction of justice in the Illi‐
nois statute almost exactly tracks the general definition, and 
No. 16‐1784                                                      21 

it certainly “relates” to that  definition. Thus, we should not 
need  to  consult  any  contradictory  decisions  of  the  Board  of 
Immigration Appeals. We should simply apply the statute as 
it is written. We should conclude that violation of the Illinois 
statute is a crime “relating to obstruction of justice.” 
                        III. CONCLUSION 
    This is a simple case. Petitioner Flaviano Victoria‐Faustino 
has presented an argument that the Department of Homeland 
Security improperly classified his prior conviction as an ag‐
gravated felony. But he failed to raise that argument until this 
petition. Therefore, 8 U.S.C. § 1252(d)(1) and this court’s ex‐
haustion‐of‐remedies precedent preclude our review. Moreo‐
ver, even if we had jurisdiction, the statute under which Vic‐
toria‐Faustino was convicted certainly is one “relating to ob‐
struction of justice.” Thus, we should either dismiss this peti‐
tion for lack of jurisdiction or deny it on the merits.  
   I respectfully dissent.